•Wade, J.
1. The conviction of the offense of selling intoxicating liquor was authorized by direct proof showing the commission of the crime by the accused at a time within two years prior to the finding of the indictment. Cripe v. State, 4 Ga. App. 832 (62 S. E. 567); Wheeler v. State, 4 Ga. App. 325 (61 S. E. 409); Johnson v. State, 7 Ga. App. 48 (66 S. E. 148).
2. While the evidence was weak, the jury found it sufficient and resolved all doubts against the defendant; and their verdict, having been approved by the trial judge, will not be set aside by this court.

Judgment affirmed.